Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 10/25/2021.
Claims 1-20 are pending.

Response to Arguments


2.	This office action has been issued in response to amendment filed 10/25/2021. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under double patenting as will be discussed below. Accordingly, this action has been made final.

Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., 
619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the conflicting application or patent either is shown to be commonly owned
with this application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.
5.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b).
6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double
patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,454,970. Although the
conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10454970
Instant Application 16515000
Claim1:
     A computer-implemented method for 
authorizing and controlling use of a data
resource, the method comprising:


data store,

     wherein the data node comprising an 
identifier whereby the data node is 
addressable within the data store; 

     extracting from at least one of the data 
node and a security node having a referential 
attribute pointing to the data node a use policy 
comprising computer-readable instructions 
defining an authorized context for which the 
device can use the protected resource based 
on one or more contextual values;

     initiating a use transaction that executes the computer-readable instructions of the use 
policy to gather the one or more contextual 
values and to determine whether the use 
request satisfies the authorized context for 
which the device can use the protected 


     authorizing access to the protected 
resource by the device when it is determined 
that based on the contextual values that the 
use request conforms to the authorized 
context for which the device may use the 
protected resource;

     generating a use terms from the computer-
readable instructions defining the authorized 
context for the use request;

     generating a set of one or more use keys 
and appending the identifier of the protected 
resource to each of the set of one or more use
keys to form one or more key-identifier pairs;

     associating an expiration condition with 
each of the one or more key-identifier pairs;


     returning a first use key of the set of one or 


     receiving a redemption request from the 
device comprising the first use key and 
verifying the first use key;

     extracting the identifier of the protected 
resource from a first key-identifier pair of the 
one or more key-identifier pairs and 
retrieving the protected resource with the 
identifier of the protected resource; and

     streaming the protected resource to the 
device for use by the device.

A computer-implemented method for 
authorizing and controlling use of a data 
 resource, the method comprising:

    

use a protected resource stored in a data node   of a non-hierarchical data structure within a 
data store, 

     wherein the data node comprising an 
identifier whereby the data node is 
addressable within the data store; 

     extracting from at least one of the data 
node and a security node having a referential 
attribute pointing to the data node a use policy 
comprising computer-readable instructions 
defining an authorized context for which the 
device can use the protected resource based 
on one or more contextual values;

     initiating a use transaction that executes 
the computer-readable instructions of the use 
policy to gather the one or more contextual 
values and to determine whether the use 
request satisfies the authorized context for 
which the device can use the protected 


     authorizing access to the protected 
resource by the device when it is determined 
that based on the one or more contextual 
values that the use request conforms to the 
authorized context for which the device may 
use the protected resource;

     



     generating a set of one or more use keys and appending the identifier of the protected 
resource to each of the set of one or more use 
keys to form one or more key-identifier pairs;





     returning a first use key of the set of one or 


     receiving a redemption request from the 
device comprising the first use key and 
verifying the first use key;

    





     streaming the protected resource to the 
device for use by the device.
Claim 10:
     A computer-implemented method for 
authorizing and controlling use of a data 
resource, the method comprising:

     receiving a use request from a device to use a protected resource stored in a data node of a non-hierarchical data structure within a 


     initiating a use transaction that executes 
the computer-readable instructions of the use 
policy to gather the one or more contextual 
values to determine whether the use request 
satisfies the authorized context for which the 
device can use the protected resource;

     maintaining an open transaction record of 
the use transaction and storing the one or 
more contextual values usable to determine 
the authorized context, the open transaction 
record associating the device with an active 
use of the protected resource; 

authorizing access to the protected 
resource by the device when it is determined 
that each of the one or more contextual values 
called by the use policy conforms to the 
authorized context for which the device may 
use the protected resource;

     generating a use terms from the computer-
readable instructions defining the authorized |
context for the use request;

     returning to the device the use terms 
generated from the computer-readable
instructions; and

     streaming the protected resource to the 
device for use by the device, a process of the 
device operable to monitor use of and enforce
ephemerality of the protected resource by 
maintaining a ledger comprising data 
identifying the protected resource that is in 
active use by the device and a corresponding  instance of the use terms associated with the

Claim 9:
     A computer-implemented method for 
authorizing and controlling use of a data 
resource, the method comprising:

     receiving a use request from a device to 
use a protected resource stored in a data node 
of a non-hierarchical data structure within a 


     initiating a use transaction that executes 
the computer-readable instructions of the use
policy to gather the one or more contextual 
values to determine whether the use request 
satisfies the authorized context for which the 
device can use the protected resource;

     authorizing access to the protected 
resource by the device when it is determined 
that each of the one or more contextual values 
called by the use policy conforms to the 
authorized context for which the device may 
use the protected resource; 








     generating a use terms from the computer-
readable instructions defining the authorized 
context for the use request;

     returning to the device the use terms 
generated from the computer-readable 
instructions; and

     streaming the protected resource to the 
device, wherein the device comprising a 
process of the device operable to monitor use 
of and enforce ephemerality of the protected 
resource by maintaining a ledger comprising 
data identifying the protected resource that is in an active use by the device and a 
protected resource.
Claim 17:
     A system comprising: one or more data store servers, to: store a security node comprising an identifier of the 
security node and a referential attribute
pointing to a data node comprising a protected
resource,

     store the data node comprising the protected resource,

     extract from at least one of the data node 
and the security node a use policy comprising 
computer-readable instructions defining an 
authorized context for which a device can use 
the protected resource based on one or more 
contextual values, and

     transmit the protected resource to the 
device for use by the device upon receipt of 


     a transaction engine, to:


     initiate a use transaction that executes the 
computer-readable instructions of the use 
policy to gather the one or more contextual 
values to determine whether the use request 
satisfies the authorized context for which the 
device can use the protected resource;

     a mediation server, to:



     process the one or more contextual values, 
authorize access to the protected resource 
by the device when it is determined that the 
use request based on the one or more 
contextual values gathered by the use policy 
conforms to the authorized context for which  the device may use the protected resource,


     generate a use terms from the computer-
readable instructions defining the authorized |
context for the use request; and

     the device, to:

     generate a redemption request comprising 
a first use key received by the device, and

     to monitor use of and enforce ephemerality 
of the protected resource by maintaining a 
ledger comprising data identifying the 
protected resource that is in active use by the 
device and a corresponding instance of the
use terms associated with the authorized use 
of the protected resource.
Claim 16:
     A system comprising: one or more data store servers comprising computer readable 
instructions that when executed on one or 
more processors of the one or more data store
servers:


     store a data node comprising a protected
resource,

     extract from the data node a use policy 
comprising computer-readable instructions 
defining an authorized context for which a 
device can use the protected resource based 
on one or more contextual values, and


     transmit the protected resource to the 
device for use by the device upon receipt of 


     a transaction engine comprising computer 
readable instructions that when executed:

     initiate a use transaction that executes the 
computer-readable instructions of the use 
policy to gather the one or more contextual 
values to determine whether the use request 
satisfies the authorized context for which the 
device can use the protected resource;

     a mediation server comprising computer 
readable instructions that when executed on a 
processor of the mediation server:

     process the one or more contextual values, 
authorize access to the protected resource 
by the device when it is determined that the 
use request based on the one or more 
contextual values gathered by the use policy 
conforms to the authorized context for which  the device may use the protected resource,


     generate a use terms from the computer-
readable instructions defining the authorized 
context for the use request; and

     a network.




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/03/2021

/HUNG D LE/Primary Examiner, Art Unit 2161